DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
02.	Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.

Drawings
03.	The drawings were received on 04/22/2021.  These drawings are accepted.

	Claim Rejections - 35 USC § 102
04.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

05.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

06.	Claims 1 – 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gawande et al. (US PGPub 2020/0233869), hereinafter “Gawande”.
	Consider claim 1, Gawande discloses a system comprising:
	an interface, a processor, and a memory coupled to the processor and configured to provide the processor with instructions (paragraphs [0098] – [0099], various computing hardware is used, including a processor, memory, and an interface);
	receive a query (paragraph [0023], a query is received);
	determine a set of nodes for the query (paragraphs [0055], [0063], nodes are determined for the processing of the query);
	determine whether a node of the set of nodes comprises a first engine node type or a second engine node type, wherein determining whether the node of the set of nodes comprises the first engine node type or the second engine node type is based at least in part on determining whether the node is able to be executed in a second engine (paragraphs [0055], [0060], [0063], [0065], the nodes comprise query engine types, such that different types of query engine types are used for processing the query, whereby only certain query engine types are able to process the query or parts of the query);
	generate a plan based at least in part on the set of nodes (paragraphs [0055], [0060], a query plan is generated based on the nodes).
	Consider claim 2, and as applied to claim 1 above, Gawande discloses a system comprising:
	the node of the set of nodes comprises the second engine node type in response to determining that the node is able to be executed in the second engine (paragraph [0063], the availability and capability of the engine nodes is determined in response to the query).
	Consider claim 3, and as applied to claim 1 above, Gawande discloses a system comprising:
	the node of the set of nodes comprises the second engine node type in response to determining that the node is able to be executed in the second engine and the node is in a contiguous sequence of nodes that all can executed in the second engine (paragraphs [0063], [0064], a determination is made if a particular engine can process the entire query).
	Consider claim 4, and as applied to claim 1 above, Gawande discloses a system comprising:
	the node of the set of nodes comprises the first engine node type in response to determining that the node is not able to be executed in the second engine (paragraphs [0063], [0064], if a particular engine cannot process part of the query, then the query is sent to a different engine).
	Consider claim 5, and as applied to claim 1 above, Gawande discloses a system comprising:
	the node of the set of nodes comprises the first engine node type in response to not being in a contiguous sequence of nodes that all can be executed in the second engine (paragraphs [0063], [0064], if a particular engine cannot process the entire query, then the query is sent to a different engine that can process it).
	Consider claim 6, and as applied to claim 1 above, Gawande discloses a system comprising:
	generating the plan comprises generating instructions for executing the set of nodes (paragraphs [0055], [0060], a query plan is generated that determine how the query is going to be executed and the processes for doing so).
	Consider claim 7, and as applied to claim 6 above, Gawande discloses a system comprising:
	executing the node of the set of nodes of the second engine node type comprises storing metrics data to a shared memory space (paragraphs [0054], [0069], metrics are determined for the query executions, which is stored in memory).
	Consider claim 8, and as applied to claim 7 above, Gawande discloses a system comprising:
	metrics data is stored to the shared memory space by the first engine or by the second engine (paragraphs [0054], [0069], the engines are capable of storing the metrics for the query processing).
	Consider claim 9, and as applied to claim 7 above, Gawande discloses a system comprising:
	metrics data is retrieved from the shared memory space by the first engine (paragraphs [0054], [0069], the metrics data stored in the memory is retrieved when needed by the query processing).
	Consider claim 10, and as applied to claim 6 above, Gawande discloses a system comprising:
	executing the node of the set of nodes of the second engine node type after executing an other node of the first engine node type comprises translating data in memory from a first engine data format to a second engine data format (paragraphs [0034], [0049], the data for the query processing can be for a particular format, whereby the format can be changed).
	Consider claim 11, and as applied to claim 6 above, Gawande discloses a system comprising:
	executing the node of the set of nodes of the first engine node type after executing an other node of the second engine node type comprises translating data in memory from a second engine data format to a first engine data format (paragraphs [0034], [0049], the data for the query processing can be for a particular format, whereby the format can be changed).
	Consider claim 12, and as applied to claim 6 above, Gawande discloses a system comprising:
	executing the node of the set of nodes of the second engine node type after executing an other node of the second engine node type comprises transferring data from the other node to the node in a second engine data format (paragraphs [0034], [0049], the data for the query processing can be for a particular format, whereby the format can be changed).
	Consider claim 13, and as applied to claim 6 above, Gawande discloses a system comprising:
	executing the node of the set of nodes of the second engine node type comprises executing an expression using a first engine (paragraphs [0022] – [0023], the engines execute the query).
	Consider claim 14, and as applied to claim 6 above, Gawande discloses a system comprising:
	the plan comprises a set of second engine nodes (paragraphs [0053], [0081], the plan for the query includes the engines for the processing nodes).
	Consider claim 15, and as applied to claim 14 above, Gawande discloses a system comprising:
	the set of second engine nodes are contiguous (paragraphs [0033], [0063], the engine nodes are in near proximity to each other)
	Consider claim 16, and as applied to claim 1 above, Gawande discloses a system comprising:
	the node is executed using a first engine in response to the node having the first engine node type and is executed using the second engine in response to the node having the second engine node type (paragraphs [0055], [0063], the query is sent to the engine nodes that are capable of processing the query).
	Consider claim 17, and as applied to claim 1 above, Gawande discloses a system comprising:
	a first engine or the second engine requests a memory allocation from a system memory manager or releases the memory allocation to the system memory manager (paragraph [0066], memory is allocated for the engine processing, which can be released after it has been used).
	Consider claim 18, and as applied to claim 1 above, Gawande discloses a system comprising:
	the plan indicates cluster resources to execute a node of the set of nodes (paragraph [0066], clusters are indicated, which are used to execute the query).
	Consider claim 19, and as applied to claim 1 above, Gawande discloses a system comprising:
	the plan indicates transfer of data between cluster resources prior to execution of a node of the set of nodes (paragraph [0066], the plan for the query is generated so that data is transferred between the clusters).
	Consider claim 20, and as applied to claim 19 above, Gawande discloses a system comprising:
	the data is translated after being transferred between cluster resources (paragraphs [0034], [0049], the data can be changed into different formats based on the format of the storage and the resources being used).
	Consider claim 21, and as applied to claim 1 above, Gawande discloses a system comprising:
	determining the node of the set of nodes further comprises determining whether the node comprises a third engine node type based at least in part on determining whether the node is able to be executed in a third engine (paragraphs [0055], [0060], multiple different engines are utilized for processing the query, such that the processing is based on the capabilities of the different engines).
	Consider claim 22, Gawande discloses a method comprising:
	receiving a query (paragraph [0023], a query is received);
	determining, using a processor, a set of nodes for the query (paragraphs [0055], [0063], nodes are determined for the processing of the query);
	determining whether a node of the set of nodes comprises a first engine node type or a second engine node type, wherein determining whether the node of the set of nodes comprises the first engine node type or the second engine node type is based at least in part on determining whether the node is able to be executed in a second engine (paragraphs [0055], [0060], [0063], [0065], the nodes comprise query engine types, such that different types of query engine types are used for processing the query, whereby only certain query engine types are able to process the query or parts of the query);
	generating a plan based at least in part on the set of nodes (paragraphs [0055], [0060], a query plan is generated based on the nodes).
	Consider claim 23, Gawande discloses a computer program product embodied on a non-transitory computer-readable medium and comprising computer instructions for:
	receiving a query (paragraph [0023], a query is received);
	determining, using a processor, a set of nodes for the query (paragraphs [0055], [0063], nodes are determined for the processing of the query);
	determining whether a node of the set of nodes comprises a first engine node type or a second engine node type, wherein determining whether the node of the set of nodes comprises the first engine node type or the second engine node type is based at least in part on determining whether the node is able to be executed in a second engine (paragraphs [0055], [0060], [0063], [0065], the nodes comprise query engine types, such that different types of query engine types are used for processing the query, whereby only certain query engine types are able to process the query or parts of the query);
	generating a plan based at least in part on the set of nodes (paragraphs [0055], [0060], a query plan is generated based on the nodes).

Relevant Prior Art Directed to State of Art
07.	Hatem (US PGPub 2018/0089267) discloses a method of distributed query processing be utilizing engines in a distributed database system.  An execution plan is generated for a query that determine which query engines will process the query, based on their availability and capability to respond to the query.

Conclusion
08.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

09.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

May 07, 2022